Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Appeal Brief filed on 11/24/2020.
Appellant’s arguments have been considered and entered by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard P. Tomsa (Reg. # 60,121) on 3/11/2021.

The application has been amended as follows: 
	Claims 1-6 (Cancelled)
Claim 7.  (Currently Amended)  A computer implemented method, executed by a vehicle processor, comprising:
waking a powered down vehicle including the processor;
requesting an MQTT connection from the vehicle;
waiting, for a predetermined timeout period based on expected connection time, until the requested MQTT connection is established;
starting a timer at the vehicle responsive to establishing the MQTT connection;
sending any vehicle alerts pending in a queue, following MQTT connection establishment; 

		ending the MQTT connection, following expiration of the timer unless the vehicle has been powered before the timer expired;
removing an MQTT connection request, following expiration of the predetermined timeout period and if the MQTT connection has not been established;
		requesting a new MQTT connection responsive to detecting that the vehicle has been powered; and
		requesting a new MQTT connection responsive to determining that a retry counter has not been exceeded by a number of previous connection attempts, response to the vehicle remaining powered down.
8.	The method of claim 7, wherein the waking is responsive to a wake up request received by the vehicle from a remote source.

9.	The method of claim 8, wherein the waking is responsive to an SMS message.

10.	The method of claim 7, wherein the waking is responsive to an occurrence of an alert condition onboard the vehicle.

Claim 11-20 (Cancelled).

Allowable Subject Matter
Claims 7-10 respectively are allowed and renumbered as claims 1-4 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “waking a powered down vehicle including the processor; requesting an MQTT connection from the vehicle; waiting, for a predetermined timeout period based on expected connection time, until the requested MQTT connection is established; starting a timer at the vehicle responsive to establishing the MQTT connection; sending any vehicle alerts pending in a queue, following MQTT connection establishment; ending the  removing an MQTT connection request, following expiration of the predetermined timeout period and if the MQTT connection has not been established; requesting a new MQTT connection responsive to detecting that the vehicle has been powered; and requesting a new MQTT connection responsive to determining that a retry counter has not been exceeded by a number of previous connection attempts, response to the vehicle remaining powered down.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453